DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on March 08, 2022 in response to Non-Final Office Action on the Merits.

Remarks
Pending claims for reconsideration are claims 1, 5-11, and 15-20. Applicant has
Amended claims 1, 5, 11, and 15. 
Canceled claims 2-4, and 12-14. 


Allowable Subject Matter
Claims 1, 5-11, and 15-20 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11 and 16:
The primary prior art applied in the Non-Final Office action Bermudez et al. (U.S. 2019/0347666 A1) discloses data modeling to detect risk associated with update to user account (Para 0044). He further discloses determine risk associated with modification of one or more fields of the user account (Para 0141).
A newly found prior art Baijal et al. (U.S. 2018/0191759 A1) discloses:	“…generate a behavioral model for the user based on the behavioral pattern for the user. In response to detecting a data access activity by the user, the system may compare the data access activity to the behavioral model to determine the data access activity is unusual for the user. The system may further trigger a remediation action in response to determining the data access activity is unusual for the user” (Abstract). 
The secondary prior art applied in the Non-Final Office action (U.S. 2020/0259852 A1) discloses data modeling using stored personal data (Para 0059). 

	However, the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 1, and 11 “...receiving a data set within the first input, differentiating personal data from general data contained within the data set, and generating metadata for the differentiated personal data; 
	creating an activity model based on the first input, the activity model indicative of typical activity in accessing personal data stored in the memory element…” along with other limitations independent claims 1, and 11.
For this reason, the specific claim limitations recited in the independent claims 1, and 11 taken as whole are allowed.
The dependent claims 5-10, and 15-20 which are dependent on the above independent claims 1, and 11 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431